Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities and Exchange Act of 1934 For the month of May 2007 Commission File Number: 000-52145 BLACK DIAMOND HOLDINGS CORPORATION (Translation of Registrant's name into English) , SUITE 600, VANCOUVER, BC, CANADA V6C 2E8 (Address of principal executive offices) [Indicate by check mark whether the Registrant files or will file annual reports under cover of forms 20-F or Form 40-F.] Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- NEWS RELEASE TRANSMITTED BY CCNMATHEWS FOR BLACK DIAMOND HOLDINGS CORPORATION SYMBOL: BDMHF May 16, 2007 BLACK DIAMOND HOLDINGS CORP RECEIVEDS SEC APPROVAL VANCOUVER, BC, Black Diamond Holdings Corporation (OTC.PK: BDMHF), the Company, announced today that it has completed the SEC review process on its Form 20-F registration statement.
